Exhibit 10.1
 
SUBSCRIPTION AGREEMENT
 
This Subscription Agreement (this “Agreement”), dated as of the date indicated
on the signature page hereto, is by and between Cachet Financial Solutions Inc.,
a Delaware corporation located at 18671 Lake Drive East, Chanhassen, MN 55317
(the “Company”), and the subscriber identified on the signature page hereto
(“Subscriber”).
 
INTRODUCTION
 
The Company is in need of additional financing on what is presently believed to
be a short-term basis, pending a larger round of bridge financing (most likely
to consist of debt, convertible debt, or convertible preferred stock), and
Subscriber is willing to provide additional financing on the terms and
conditions set forth in this Agreement.  This Agreement is part of a number of
identical or substantially similar agreements pursuant to which the Company is
seeking loans in principal amount aggregating to gross proceeds of up to $1
million (as the same may be increased by the Company) in exchange for the
issuance of promissory notes and, subject to the satisfaction of certain
conditions specified herein, shares of common stock (the “Offering”).  The
Offering is a no-minimum offering of securities, meaning that the Company may
access and use funds of the Subscriber immediately upon receipt.
 
AGREEMENT
 
Now, Therefore, in consideration of the foregoing premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
 
1.             Loan and Note.  Upon the terms and subject to the conditions set
forth in this Agreement, Subscriber hereby agrees to make a loan to the Company
in the amount specified on the signature page hereto (the “Loan Amount”), and
the Company agrees to furnish, upon receipt of such Loan Amount, a promissory
note in the principal amount equal to the Loan Amount, which promissory note
will be in the form attached hereto as Exhibit A (the “Note”). Subscriber will
deliver the Loan Amount in immediately available funds by wire transfer or by
certified check.
 
2.             Issuance of Shares.  As additional incentive and consideration
for the furnishing of the Loan Amount, the Company agrees to issue to
Subscriber, upon the sale of common stock of the Company in a public offering
aggregating gross proceeds to the Company of at least $5.0 million, a number of
shares of common the value of which (determined by reference to the price at
which such common stock is offered and sold in the offering, but without
reference to any other related arrangements of the Company pursuant to which
shares of common stock are issued in connection with or as a result of such
offering) will equal, as nearly as possible, that percentage of the Loan Amount
furnished to the Company by Subscriber under this Agreement as is set forth on
the signature page hereto (the “Share Percentage”).  The shares of common stock
issuable to Subscriber upon the satisfaction of the conditions set forth in this
Section 2 are collectively referred to as the “Common Shares.”  The Company will
use its commercially reasonable efforts to consummate the offering of common
stock described in this Section.
 
 
 

--------------------------------------------------------------------------------

 
 
3.             Subscribers Representations and Warranties.  Subscriber hereby
represents and warrants to, and agrees with, the Company that:
 
(a)           Standing of Subscriber. If Subscriber is an entity, Subscriber is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its formation. If Subscriber is a natural person, such
Subscriber is not a minor.
 
(b)           Authorization and Power. Subscriber has the requisite power and
authority to enter into and perform this Agreement and to purchase the Note.  If
Subscriber is an entity, the execution and delivery of this Agreement by
Subscriber and the consummation by Subscriber of the transactions contemplated
hereby have been duly authorized by all necessary company action, and no further
consent or authorization of Subscriber, its board of directors or similar
governing body, or its stockholders/owners is required, as applicable. This
Agreement constitutes a valid and binding obligation of Subscriber, enforceable
against Subscriber in accordance with the terms thereof.
 
(c)           Independent Advice. Subscriber has been urged, and has been given
the opportunity, to seek independent advice from Subscriber’s professional
advisors relating to the suitability of an investment in the Company in view of
Subscriber’s overall financial needs and with respect to the legal and tax
consequences of such investment.
 
(d)           No Conflicts. If Subscriber is an entity, the execution, delivery
and performance of this Agreement and the consummation by Subscriber of the
transactions contemplated hereby do not and will not result in a violation of
Subscriber’s charter documents, bylaws or other organizational documents, as
applicable.
 
(e)           Information on Subscriber. Subscriber is an “accredited investor,”
as such term is defined in Rule 501(a) of Regulation D under the Securities Act,
is experienced in investments and business matters, has made investments of a
speculative nature and has purchased securities of United States companies in
private placements in the past and, with its representatives, has such knowledge
and experience in financial, tax and other business matters as to enable
Subscriber to utilize the information made available by the Company to evaluate
the merits and risks of and to make an informed investment decision with respect
to the proposed purchase, which represents a speculative investment. Subscriber
is able to bear the risk of such investment for an indefinite period and to
afford a complete loss thereof.  Subscriber understands that the Company is
relying on its representations and agreements for the purpose of determining
whether this transaction meets the requirements of the exemptions afforded by
the Securities Act and certain state securities laws.
 
(f)           Purchase of Securities. Subscriber is purchasing the Note and the
Common Shares (collectively referred to as the “Securities”) for its own account
for investment and not with a view toward, or for resale in connection with, the
public sale or any distribution thereof in violation of the Securities Act of
1933 (the “Securities Act”) or any applicable state securities law, and has no
direct or indirect arrangement or understandings with any other person or entity
to distribute or regarding the distribution of such Securities.
 
 
2

--------------------------------------------------------------------------------

 
 
(g)           Compliance with Securities Act.  Subscriber understands and agrees
that the Securities are “restricted securities” and have not been registered
under the Securities Act or any applicable state securities laws by reason of
their issuance in a transaction that does not require any such registration, and
that the Securities must be held indefinitely unless a subsequent disposition is
registered under such laws or is exempt from such registration. Subscriber
understands that there is not currently, and may not ever be, any active and
liquid market for the resale of the Securities.
 
(h)           Legend. If certificated, the Securities will bear the following or
similar legend:
 
THE SECURITIES REPRESENTED BY THIS INSTRUMENT/ CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, OR (B) AN OPINION OF COUNSEL
(REASONABLY ACCEPTABLE TO THE COMPANY), IN AN ACCEPTABLE FORM, THAT REGISTRATION
IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT.
 
(i)           No Governmental Endorsement. Subscriber understands that no United
States federal or state agency or any other governmental or state agency has
passed on or made recommendations or endorsement of the Securities (or the terms
of their offering) or the suitability of an investment in the Securities by
Subscriber.
 
(j)           Receipt of Information. Subscriber believes it has received all
the information it considers necessary or appropriate for deciding whether to
purchase the Securities. Subscriber further represents that it has had an
opportunity directly, or indirectly through its representatives, to ask
questions and receive answers from the Company regarding the terms and
conditions of the Securities, their offering and the business, properties and
financial condition of the Company, and to obtain additional information (to the
extent the Company possessed such information or could acquire it without
unreasonable effort or expense) necessary to verify the accuracy of any
information furnished to it or to which it had access.
 
(k)           Substantial Risk. Subscriber fully understands that the purchase
of the Securities is a speculative investment that involves a high degree of
risk of the loss of its entire investment. Subscriber fully understands the
nature of the risks involved in purchasing the Securities and it is qualified by
its knowledge and experience to evaluate investments of this type.  Subscriber
has carefully considered the potential risks relating to the Company and
purchase of the Securities and has independently evaluated the risks of
purchasing the Securities.
 
 
3

--------------------------------------------------------------------------------

 
 
(l)           No Reliance. In evaluating the suitability of an investment in the
Securities, Subscriber has not relied upon any representation or information
(oral or written) with respect to the Company, any agent of the Company, or
otherwise, other than as stated in: (i) this Agreement; and (ii) the Current
Report on 8-K, together with a related amendment, filed by the Company with the
United States Securities and Exchange Commission (the “SEC”), on February 12,
2014 and February 14, 2014, respectively (such filings are collectively referred
to as the “Public Filings”). This Agreement and the Public Filings are
collectively referred to as the “Disclosure Documents.”  Subscriber has either
obtained and read the Disclosure Documents and is satisfied with the contents
thereof, or has had free and complete access to all of the Disclosure
Documents.  Other than as contained in the Disclosure Documents, no oral or
written representations have been made, or oral or written information
furnished, to Subscriber or its advisors, if any, in connection with the
offering of the Securities.
 
4.             Company Representations and Warranties. The Company represents
and warrants to, and agrees with, the Subscriber that:
 
(a)           Due Incorporation. The Company is a corporation duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, and has the requisite corporate power to own its properties and
to carry on its business as now being conducted. The Company is duly qualified
as a foreign corporation to do business and is in good standing in every
jurisdiction in which the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect, as
defined below.
 
(b)           Authority; Enforceability.  This Agreement has been duly
authorized, executed and delivered by the Company, and is valid and binding on
the Company, enforceable in accordance with their terms, except as may be
limited by bankruptcy, insolvency, moratorium or other similar laws affecting
the enforcement of creditors’ rights generally, or principles of equity.
 
(c)           Capitalization. The authorized capital stock of the Company and
the number of shares of common stock issued and outstanding are contained in the
Public Filings.  All of the outstanding shares of common stock of the Company
have been duly authorized, validly issued and are fully paid and non-assessable.
 
(d)           No Violation or Conflict.  The execution, delivery and performance
of this Agreement and the Note by the Company will not: (i) result in a
violation of the Articles of Incorporation and Bylaws of the Company (as amended
and proposed to be amended); or (ii) violate or conflict with, or result in a
breach of any provision of, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company is a party, or result in
a violation of any law, rule, regulation, order, judgment or decree (including
U.S. federal and state securities laws and regulations) applicable to the
Company or by which any property or asset of the Company is bound or affected
except for those which could not reasonably be expected to have a material
adverse effect on the assets, business, condition (financial or otherwise),
results of operations or future prospects of the Company (a “Material Adverse
Effect”).  Except those which could not reasonably be expected to have a
Material Adverse Effect, the Company is not in violation of any term of or in
default under its Articles of Incorporation or Bylaws.  The business of the
Company is being conducted in material compliance with all applicable laws,
except for such violations as would not have a Material Adverse Effect.
 
 
4

--------------------------------------------------------------------------------

 
 
(e)           No Consents or Filings.  Except as specifically contemplated by
this Agreement and as required under the Securities Act and any applicable state
securities laws, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under or contemplated by this Agreement in accordance with the terms
thereof. All consents, authorizations, orders, filings and registrations which
the Company is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the date hereof. The Company is unaware of
any facts or circumstance, which might give rise to any of the foregoing.
 
(f)           The Securities. The Note is duly authorized and upon issuance in
accordance with the terms hereof, shall be duly issued, free from all taxes,
liens and charges with respect to the issue thereof. The Company shall ensure
that the Common Shares, upon issuance:  (i) shall be free and clear of any
security interests, liens, claims or other encumbrances, subject only to
restrictions upon transfer under the Securities Act and any applicable state
securities laws; and (ii) shall have been duly and validly issued, fully paid
and non-assessable.
 
(g)           Brokers’ Fees.  The Company may pay a customary and negotiated fee
to one or more registered broker-dealers in connection with the investment by
Subscriber.
 
(h)           No Disqualification.  The Company has taken reasonable steps to
discover whether it is disqualified, by virtue of Rule 506(d)(1), from claiming
an exemption pursuant to Regulation D promulgated under the Securities Act, and
has no knowledge of any event or circumstance that would cause the Company to be
so disqualified.
 
(i)           Full Disclosure.  The Disclosure Documents do not make any untrue
statement of a material fact or omit to state a material fact necessary to
prevent the statements made in the Disclosure Documents from being misleading.
 
(j)           No Other Representations or Warranties; Disclaimer. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE 3, THE COMPANY DOES NOT
MAKE, HAS NOT MADE AND SHALL NOT BE DEEMED TO MAKE OR HAVE MADE ANY OTHER
EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY WITH RESPECT TO THE COMPANY, AND
THE COMPANY HEREBY EXPRESSLY DISCLAIMS ANY SUCH OTHER REPRESENTATIONS OR
WARRANTIES. Without limiting the generality of the foregoing, notwithstanding
anything to the contrary in this Agreement, the Company has not made (and shall
not be deemed to make or have made) any representation or warranty to Subscriber
with respect to (a) any estimates, projections, forecasts, plans, budgets or
similar materials or information relating to the future operating and financial
performance of the Company (including without limitation future revenues,
expenses, expenditures or results of operations) heretofore or hereafter
delivered or made available to any Subscriber or any of its agents or
representatives, or (b) except as expressly covered by a representation and
warranty contained in this Article 4, any other information or documents
(financial or otherwise) delivered or made available to Subscriber or any of its
agents or representatives with respect to the Company. In furtherance of the
foregoing, Subscriber acknowledges and agrees that (x) no representation or
warranty is being made with respect to the future operating or financial
performance of the Company, and (y) there are uncertainties inherent in
attempting to make estimates, projections, forecasts, plans, budgets and similar
materials and information, that Subscriber is familiar with such uncertainties,
that Subscriber is taking full responsibility for making its own evaluation of
the adequacy and accuracy of any and all estimates, projections, forecasts,
plans, budgets and similar materials or information that may have been delivered
or made available to it or any of its agents or representatives, and that the
Subscriber will not assert any claims against the Company or its members,
affiliates, officers, managers, employees, agents or representatives with
respect thereto.
 
 
5

--------------------------------------------------------------------------------

 
 
5.             Indemnification.
 
(a)           Indemnification of Subscribers.  In consideration of Subscriber’s
execution and delivery of this Agreement and purchase of the Securities
hereunder, and in addition to all of the Company’s other obligations under this
Agreement, the Company shall defend, indemnify and hold harmless the Subscriber,
and its officers, directors, employees and agents (collectively referred to as
the “Subscriber Indemnitees”) from and against any and all actions, causes of
action, suits, claims, losses, costs, penalties, fees, liabilities and damages,
and expenses in connection therewith (irrespective of whether any such
Subscriber Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by the Subscriber Indemnitees or any
of them as a result of, or arising out of, or relating to any material breach of
any representation or warranty by the Company contained in this Agreement.
 
(b)           Indemnification of the Company.  Subscriber agrees to indemnify
and hold harmless the Company, its subsidiaries, and their respective officers,
directors, employees, agents, control persons and affiliates, from and against
all losses, liabilities, claims, damages, costs, fees and expenses whatsoever
(including but not limited to reasonable attorneys’ fees and disbursements, and
any and all expenses incurred in investigating, preparing or defending against
any litigation commenced or threatened) based upon or arising out of any actual
or alleged false acknowledgment, representation or warranty, or
misrepresentation or omission to state a material fact, made by Subscriber
herein or in any other document delivered in connection with this Agreement.
 
6.             General Provisions.
 
(a)           Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable courier service with charges
prepaid, or (iv) transmitted by hand delivery or facsimile, addressed as set
forth on the signature pages hereto or to such other address as such party shall
have specified most recently by written notice. Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated on the signature page hereto (if delivered on a business day
during normal business hours where such notice is to be received), or the first
business day following such delivery (if delivered other than on a business day
during normal business hours where such notice is to be received) or (b) on the
second business day following the date of mailing by express courier service,
fully prepaid, addressed to such address, or upon actual receipt of such
mailing, whichever shall first occur.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           Entire Agreement. This Agreement, together with “Exhibit A”
attached hereto (which exhibit is hereby incorporated herein by this reference),
constitutes the entire agreement between the parties with respect to the subject
matter hereof and may be amended only by a writing executed by both parties.
Neither the Company nor Subscriber has relied on any representations not
contained or referred to in this Agreement and the documents delivered herewith.
 
(c)           Counterparts/Execution. This Agreement may be executed in any
number of counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute but one and the same
instrument. Signatures to this Agreement may be delivered by facsimile
transmission, PDF, or other similar electronic means with the same force and
effect as if such signature page were delivered in the original.
 
(d)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Minnesota without regard to
principles of conflicts of laws. Any action brought by either party hereto
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of Minnesota or in the federal courts
located in the State of Minnesota. The parties to this Agreement hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. The parties hereto
agree to submit to the in personam jurisdiction of such courts and hereby
irrevocably waive trial by jury. The prevailing party shall be entitled to
recover from the other party its reasonable attorney’s fees and costs.
 
(e)           Severability. In the event that any provision of this Agreement or
any other agreement delivered in connection herewith is invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement.
 
(f)           Dispute Resolution.
 
(i)           To the greatest extent possible, the parties will endeavor to
resolve any disputes relating to the Agreement through amicable
negotiations.  Failing an amicable settlement, any controversy, claim or dispute
arising under or relating to this Agreement, including the existence, validity,
interpretation, performance, termination or breach of this Agreement, will
finally be settled by binding arbitration before a single arbitrator
(the “Arbitration Tribunal”) which will be jointly appointed by the parties. The
Arbitration Tribunal shall self-administer the arbitration proceedings utilizing
the Commercial Rules of the American Arbitration Association (the
“Association”); provided, however, the Association shall not be involved in
administration of the arbitration.  The arbitrator must be a retired judge of a
state or federal court of the United States or a licensed lawyer with at least
15 years of corporate or commercial law experience from a law firm with at least
ten attorneys and at least an AV rating by Martindale Hubbell.  If the parties
cannot agree on an arbitrator, any party may request any court sitting in
Minneapolis, Minnesota to appoint an arbitrator, which appointment will be
final.  The arbitration will be held in Minneapolis, Minnesota.
 
 
7

--------------------------------------------------------------------------------

 
 
(ii)           Each party will have discovery rights as provided by the Federal
Rules of Civil Procedure within the limits imposed by the arbitrator; provided,
however, that all such discovery will be commenced and concluded within 60 days
of the selection of the arbitrator.  It is the intent of the parties that any
arbitration will be concluded as quickly as reasonably practicable.  Once
commenced, the hearing on the disputed matters will be held four days a week
until concluded, with each hearing date to begin at 9:00 a.m. and to conclude at
5:00 p.m.  The arbitrator will use all reasonable efforts to issue the final
written report containing award or awards within a period of five business days
after closure of the proceedings.  Failure of the arbitrator to meet the time
limits of this Section will not be a basis for challenging the award.  The
Arbitration Tribunal will not have the authority to award punitive damages to
either party.  Each party will bear its own expenses, but the parties will share
equally the expenses of the Arbitration Tribunal.  The Arbitration Tribunal
shall award attorneys’ fees and other related costs payable by the losing party
to the successful party as it deems equitable.  This Agreement will be
enforceable, and any arbitration award will be final and non-appealable, and
judgment thereon may be entered in any court of competent jurisdiction.
 
*  *  *  *  *  *  *

 
 
8

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT
 
Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the Company.
 
SUBSCRIBER:
ACCEPTANCE:
 
Print Name of Subscriber:
 
                                                                                          
Address:
 
                                                                                          
 
                                                                                         
Fax No.:
 
                                                                                         
Email Address:
 
                                                                                          
 
Taxpayer ID# (if applicable):
                                                                                          
 
(Signature)
By:                                                                                    
 
Dated: ________________, 2014
 
Loan Amount:
 
                                                                                          
 
 
Cachet Financial Solutions Inc. hereby accepts the subscription described
herein.
 
CACHET FINANCIAL SOLUTIONS INC.
a Delaware corporation
 
 
By:                                                                                                                                                                 
          Jeffrey Mack, Chief Executive Officer
 
Address: 18671 Lake Drive East
               Chanhassen, MN 55317
 
Facsimile
No.:                                                                                           
Dated: _________________, 2014
 
 
 
 
 
 
 
 
 
 
Share Percentage:
 
                                 %

 
Signature Page —
Cachet Financial Solutions Inc. Subscription Agreement


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF NOTE
 
THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 NOR UNDER APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933 OR (B) AN OPINION OF COUNSEL (IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO THE COMPANY), IN AN ACCEPTABLE FORM, THAT REGISTRATION
IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT.
 
CACHET FINANCIAL SOLUTIONS, INC.
 
(A DELAWARE CORPORATION)
 
PROMISSORY NOTE
 

$____________    _______________, 2014

 
Minneapolis, Minnesota


For Valuable Consideration, Cachet Financial Solutions, Inc., a Delaware
corporation (“Maker”), hereby promises to pay to ______________________, a
______________________ (“Holder”), located at ___________________________, the
principal sum of  _____________ ($____________), from the date hereof until this
Promissory Note (this “Note”) is paid in full and upon the terms and conditions
set forth below.  This Note is being issued pursuant to a Subscription Agreement
dated of even date herewith (the “Subscription Agreement”), and which describes
and defines the “Offering” to which this Note relates.
 
1.
PAYMENT. The principal balance represented by this Note shall due and payable in
full on upon the earlier of (i) the one-year anniversary of the date of this
Note or (ii) the date on which Maker shall have received gross proceeds from the
sale of securities (other than the sale of promissory notes issued identical or
substantially similar to this Note in the “Offering,” as such term is defined in
the Subscription Agreement) aggregating to $5 million, and regardless of whether
such securities are sold in a private or public offering (as applicable, the
“Maturity Date”).  The payment shall be sent to Holder at the address set forth
above, or such other place as the Holder may designate in writing.

 
2.
OPTIONAL CONVERSION.  At the option of the Holder (to be evidenced in writing),
the outstanding principal amount owing under this Note may be converted into
those securities of Maker the sale of which gives rise to the occurrence of the
“Maturity Date” under Section 1 above, at conversion rate equal to the offering
price of such of such securities.

 
 
10

--------------------------------------------------------------------------------

 
 
3.
NO INTEREST.  No interest will accrue on the unpaid principal balance of this
Note.

 
4.
UNSECURED.  This Note is unsecured and shall be subordinate to all secured
indebtedness of Maker, except for other notes issued on the same terms.

 
5.
PREPAYMENT.  This Note may be prepaid, in whole or in part, without penalty to
Maker, upon no fewer than seven business days prior written notice to Holder.

 
6.
EVENTS OF DEFAULT.  The following will constitute Events of Defaults under this
Note:

 
 
6.1
Failure to pay this Note within ten business days of the Maturity Date;

 
 
6.2
The filing of any petition in bankruptcy or for relief under the Federal
Bankruptcy Code, general assignment for the benefit of creditors, or any other
laws for relief of debtors, of, by or against the Maker; provided, however, if
an involuntary petition for bankruptcy is filed against Maker, an Event of
Default will only occur if such petition is not dismissed within 60 days from
the date such petition was filed; and

 
 
6.3
The breach of any representation or warranty contained in the Subscription
Agreement, which breach is not cured or substantially cured within five days of
Holder’s notice to Maker of such default.

 
7.
REMEDIES.  Upon an Event of Default, Holder may declare that all unpaid
principal and other amounts due under this Note are due and payable immediately
(without presentment, notice or demand), and exercise and enforce any or all
rights or remedies available to Holder in law or equity, against Maker.  Maker
will also pay all reasonable costs of collection, including reasonable
attorneys’ fees, if any payment due hereunder is not made when due, or any other
event of default occurs, whether or not litigation is commenced.

 
8.
WAIVER; DELAY; PARTIAL EXERCISE.  Maker waives demand, presentment, notice of
non-payment, dishonor, protest, and notice of protest, and will continue to
remain liable to pay the unpaid principal balance of the indebtedness evidenced
by this Note, if the Note is extended, renewed, or modified.  No delay or
omission on the part of Holder in exercising any power or right hereunder will
impair such right or power or be construed to be a waiver thereof or
acquiescence in default, nor shall any single or partial exercise of such power
or right hereunder preclude any full exercise of such power or right or of any
other power or right.

 
9.
GENERAL PROVISIONS.

 
 
9.1
All notices required under the terms of this Note will be in writing and either
delivered personally or sent by United States first class mail.  If sent by
mail, notice will be deemed given when deposited in the United States mail,
properly addressed and with postage prepaid.  Unless changed by subsequent
written notice, the following addresses will be used:

 
 
B-1

--------------------------------------------------------------------------------

 


If to Holder: 
 
If to Maker:


                                                                
Cachet Financial Solutions, Inc.

                                                                
18671 Lake Drive East

                                                                
Chanhassen, MN 55317

 
 
9.2
This Note, together with the Subscription Agreement, embodies the entire
agreement and understanding between the parties relating to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to such subject matter.  The dispute-resolution provisions of the
Subscription Agreement are hereby incorporated herein by this reference.

 
 
9.3
This Note will be construed and interpreted pursuant to and in accordance with
the laws of the State of Minnesota, without regard to the conflicts-of-law
principles thereof.

 
 
9.4
This Note will be binding upon, and inure to the benefit of, the parties hereto
and their respective heirs, executors, administrators, successors, and assigns.

 


In Witness Whereof, this Promissory Note has been executed and delivered
effective as of the date first written above.
 

 
MAKER:
           
CACHET FINANCIAL SOLUTIONS, INC.
                 
Jeffrey C. Mack, Chief Executive Officer
 

 
 
B-1 

--------------------------------------------------------------------------------